Evans, Judge,
concurring specially. I reluctantly concur in the judgment affirming the trial court. I do this for the sole reason that the insurance company inserted in the application, which was signed by plaintiff, the language: "I understand that the Life Insurance Company of North America will incur no liability until this application is accepted by them while the conditions affecting insurability are as described above and the first premium is paid in full.” This language is not emphasized in any manner, and appears as the second from the last paragraph preceding applicant’s signature, whereas the last paragraph is capitalized and thus designed to gain more attention. Of course, the second from the last paragraph is the most important paragraph in the entire application and should have been emphasized more than any other paragraph therein.
The whole record shows a clever advertising and promotional venture, designed to make the applicant believe that applicant and his family were insured from the very moment the signed *243application was received by the insurance company.
Following the signature and capitalized in black print is the language: "Send no money — Invoice will be mailed with certificate” which indicated that payment of money was not important, and that credit was being especially extended to the applicant.
The insurance company, in writing, solicited the application, and its letter stated: "The special enrollment period has been extended 30 days . . .” and ended with: "Please forward your enrollment form today for immediate processing,” thus leading the applicant to believe that her signed application caused her to be "enrolled” (insured) at once.
The letter contained a paragraph which, in effect, instructed the applicant that there was hardly any way for the application not to be successfully processed, in this language: "If you have ever been previously refused Life Insurance Protection due to past medical history or are uninsurable because of physical impairments, this Guaranteed Coverage Provision applies to you. Applicants with below standard medical health records under age 60 will be issued the amount they apply for up to $20,000 (see enclosed brochure for details). There are no minimum number of applicants required to effect this Provision.”
With such broad language and glowing promises how could anyone be turned down by the insurance company?
It is easy to see how the applicant honestly believed that she and her family were "enrolled” and insured in this case. Remedial action should be taken by the Commissioner of Insurance of the State of Georgia to prevent such misleading solicitations of insurance in the future.